Citation Nr: 9923563	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  93-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his sister, and his therapists


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen, based 
on the submission of new and material evidence, his 
previously-denied claim for service connection for post 
traumatic stress disorder.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  He subsequently 
filed a timely substantive appeal, and his appeal was 
perfected.  

This claim was originally presented to the Board in October 
1995, at which time it was remanded for additional 
development.  It was then returned to the Board in April 
1998, on which occasion it was remanded for a second time.  
It has now been returned to the Board.  


FINDINGS OF FACT

1.  In a November 1986 decision, the veteran's claim for 
service connection for post traumatic stress disorder was 
denied by the RO.  

2.  New and material evidence, consisting of private doctors' 
statements, has been submitted by the veteran.  

3.  The veteran has submitted a plausible claim for service 
connection for post traumatic stress disorder.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for post 
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp 1999); 38 C.F.R. § 3.156 (1998).  

2.  The veteran has submitted a well grounded claim for 
service connection for post traumatic stress disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen his claim for service connection 
for post traumatic stress disorder.  This claim was last 
denied by the RO in November 1986, at which time the evidence 
was found to be insufficient to support a diagnosis of post 
traumatic stress disorder based on traumatic experiences in 
Vietnam.  In May 1990, the veteran filed an application to 
reopen his claim for service connection for post traumatic 
stress disorder.  The RO, in a June 1991 rating decision, 
denied the application to reopen, finding no new and material 
evidence had been submitted.  He in turn filed a timely 
notice of disagreement, initiating this appeal.  

Subsequent to the 1985 Board decision, the veteran has 
submitted numerous psychiatric treatment records, both 
private and VA.  These records include a July 1991 joint 
statement from a psychiatrist, Dr. M.U., and a psychologist, 
Dr. S.B., both of whom have treated the veteran on an 
intermittent basis since 1984.  They state the veteran has 
post traumatic stress disorder resulting from his traumatic 
combat experiences in Vietnam during service.  Also of record 
is a January 1992 statement from Dr. F.H.W., Ph.D., a private 
clinical psychotherapist who has treated the veteran on 
several occasions.  Dr. W. states the veteran has a definite 
diagnosis of post traumatic stress disorder resulting from 
his traumatic experiences during the Vietnam war.  

Regarding his wartime experiences, the veteran has described 
several previously-undisclosed events incident to service.  
These events include coming under rocket attack on several 
occasion and handling U.S. casualties.  

This claim has been previously presented to the Board on two 
occasions, and each time it was remanded for additional 
development.  It has now been returned to the Board for a 
third time.  

Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for 
post traumatic stress disorder.  He has previously applied 
for, and was denied by the RO in November 1986, service 
connection for such a disability.  In the absence of a timely 
appeal, this RO decision is final, and may not be 
reconsidered.  The claim may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).

In seeking to reopen his claim for service connection for 
post traumatic stress disorder, the veteran has submitted 
medical statements indicating a diagnosis of post traumatic 
stress disorder; these include the joint statement of Drs. 
S.B. and M.U., and the separate statement of Dr. F.H.W.  For 
the purposes of considering whether this evidence is new and 
material, its credibility is presumed, absent a finding that 
it is inherently false or incredible.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  This evidence is clearly new, because 
it was received subsequent to the prior final denial, and it 
is not cumulative or redundant of any other evidence of 
record.  Additionally, these statements are material, because 
they go right to the basis of the previous denial; i.e., a 
lack of medical evidence of post traumatic stress disorder.  
As such, these medical opinion letters "bear directly and 
substantially on the specific matter under consideration," 
and are material within the meaning of 38 C.F.R. § 3.156 
(1998).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for post traumatic 
stress disorder, and the 1986 RO decision is reopened.  It 
follows that the claim should be considered anew.  

II.  Well Groundedness

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran has submitted several statements describing various 
traumatic events during service, and medical evidence of a 
current diagnosis of post traumatic stress disorder due to 
those traumatic events.  For the purposes of determining 
well-groundedness, the veteran's descriptions of his in-
service traumas are accepted as credible, as they are not 
inherently implausible on their face.  Elkins v. West, 12 
Vet. App. 209, 219 (1999)(en banc).  Thus, the veteran has 
submitted sufficient evidence of a well grounded claim for 
service connection for post traumatic stress disorder, and 
additional adjudication may be afforded him.  Winters, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for post 
traumatic stress disorder is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
should be considered on the merits.  However, the Board may 
not address in its decision a question that had not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, this claim must be remanded to allow the 
RO to consider the issue of service connection for post 
traumatic stress disorder on the basis of all evidence of 
record, both old and new.  

In light of the above, this claim is remanded for additional 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  The RO should 
also ensure that all pertinent records of 
treatment are associated with the claims 
folder.

2.  After completion of all requested 
development, including a medical 
examination, if deemed necessary, the RO 
should review the veteran's claim for 
service connection for post traumatic 
stress disorder.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







